J. B. McPHERSON, District Judge.
The right to amend, and especially in aid of a meritorious claim, is granted by the courts with great liberality, but there is a limit beyond which we cannot go. That limit, I think, has been reached in the case now being considered. If the petitioner’s motion to amend his original proof of claim should be granted, he would in fact be given leave to make proof of a debt in violation of section 57n, Bankr. Act, which provides that “claims shall not be proved against a bankrupt estate subsequent to one year after the adjudication.” Ordinarily it may be true that, where the right to prove exists, a motion to amend would probably be allowed (In re Myrick, Fed. Cas. No. 10,000), but here the right to prove has been lost.
The referee’s order is affirmed.